 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    RUBEN HERRERA,                                    Case No. 1:14-cv-00164-LJO-BAM (PC)
 8                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR NOTICE OF APPEAL AS MOOT
 9           v.
                                                        (ECF No. 71)
10    JACOB REDDING,
11                       Defendant.
12

13          Plaintiff Ruben Herrera is a civil detainee proceeding pro se and in forma pauperis in this

14   civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on February 6,

15   2014. (ECF No. 1.) On March 20, 2019, the Court denied Plaintiff’s cross-motion for summary

16   judgment, granted Defendant Jacob Redding’s motion for summary judgment, and entered

17   judgment in favor of Defendant. (ECF No. 68.) Plaintiff appealed on April 5, 2019, and the

18   appeal was processed to the Ninth Circuit Court of Appeals on April 8, 2019. (ECF Nos. 72, 73.)

19          On April 5, 2019, Plaintiff filed a motion for notice of appeal. (ECF No. 71.) Plaintiff’s

20   motion is unnecessary because his appeal has been processed to the Ninth Circuit. Accordingly,

21   Plaintiff’s motion for notice of appeal, (ECF No. 71), is HEREBY DENIED as moot.

22

23
     IT IS SO ORDERED.
24

25      Dated:     April 18, 2019                              /s/ Barbara   A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
